FILED
                      ORDERED PUBLISHED                    AUG 2 2019

                                                      SUSAN M. SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT




         UNITED STATES BANKRUPTCY APPELLATE PANEL
                   OF THE NINTH CIRCUIT

In re:                                  BAP No.    CC-18-1239-FLKu

AGNETA DOBOS,                           Bk. No.    2:13-bk-35978-BR

                Debtor.                 Adv. No.   2:18-ap-01001-BR

PEOPLE’S BAIL BONDS; HARRY
KASSABIAN,

                Appellants,

v.                                      OPINION

AGNETA DOBOS,

                Appellee.

                 Argued and Submitted on June 20, 2019
                        at Pasadena, California

                          Filed – August 2, 2019

            Appeal from the United States Bankruptcy Court
                 for the Central District of California

          Honorable Barry Russell, Bankruptcy Judge, Presiding
Appearances:        Michael D. Kwasigroch argued for appellants People’s
                    Bail Bonds and Harry Kassabian; Andrew E. Smyth
                    argued for appellee Agneta Dobos.



Before: FARIS, LAFFERTY, and KURTZ, Bankruptcy Judges.

FARIS, Bankruptcy Judge:

                                 INTRODUCTION

      Creditors People’s Bail Bonds and Harry Kassabian (collectively, “the

bail bondsmen”) appeal the bankruptcy court’s order dismissing their

adversary complaint against chapter 71 debtor Agneta Dobos as untimely.

They argue that they had no notice of Ms. Dobos’ bankruptcy petition or

the avoidance of their judgment lien but timely filed their complaint as

soon as they became aware of Ms. Dobos’ bankruptcy case. They also

contend that the bankruptcy court should have construed Ms. Dobos’

motion to dismiss as a motion for summary judgment and considered

further evidence.

      We agree with Ms. Dobos that the bail bondsmen’s judgment has

expired, so they can no longer enforce the judgment. Therefore, the court

was correct to dismiss their nondischargeability complaint, and we


      1
       Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are the Federal Rules of Civil
Procedure.

                                           2
AFFIRM. We publish to explain the effect of bankruptcy law on the

duration of a prebankruptcy judgment.

                            FACTUAL BACKGROUND2

A.     Prepetition events

       Sometime before 2007, Ms. Dobos was arrested, and the bail

bondsmen posted a bond to secure her release from custody. Upon meeting

Ms. Dobos, Mr. Kassabian realized that she was a “risk” and

“immediately . . . revoked her bond and . . . took her back to jail.” He stated

that he refunded all of her money.

       Ms. Dobos filed suit against the bail bondsmen in state court, which

resulted in a $52,000 judgment for attorneys’ fees in favor of the bail

bondsmen on January 11, 2007.3 The bail bondsmen recorded the judgment,

which created a lien against Ms. Dobos’ real property located in Tujunga,

California.


       2
         We exercise our discretion to review the bankruptcy court’s docket, as
appropriate. See Woods & Erickson, LLP v. Leonard (In re AVI, Inc.), 389 B.R. 721, 725 n.2
(9th Cir. BAP 2008).
       3
        The record on appeal does not include any documents (other than the
judgment) from the 2007 litigation. Mr. Kassabian provided inconsistent explanations of
the basis for the award. In one paragraph of a declaration, he testified that “the court
granted attorneys fees to me based upon my written contract with Ms. Dobos.” But in
the very next paragraph, he testified that “I obtained a judgment against Mr. [sic] Dobos
for approximately $52,000 based upon her malicious prosecution of her lawsuit against
me, and the provision in my initial contract providing that any dispute would result in
the prevailing party being awarded attorney Fees [sic].” Thus, we cannot tell if the court
awarded attorneys’ fees based on a contract theory or on some other basis.

                                             3
B.    Ms. Dobos’ chapter 7 petition

      Over six years later, on October 25, 2013, Ms. Dobos filed a chapter 7

petition. She scheduled as a secured debt the 2007 judgment debt owed to

the bail bondsmen totaling $52,437.98. Her mailing matrix included the bail

bondsmen’s address stated on the 2007 abstract of judgment and the name

and address of the attorney, Marshall E. Rosenbach, who had represented

the bail bondsmen during the state court proceedings.

      Ms. Dobos filed a motion to avoid the bail bondsmen’s lien on her

residence (“Motion to Avoid Lien”). She alleged that the residence was

worth $250,000 and was subject to a $125,000 first lien in favor of the Los

Angeles Housing Authority. She claimed a $175,000 homestead exemption.

She sought avoidance of the bail bondsmen’s lien under § 522(f).

      Ms. Dobos served the Motion to Avoid Lien via certified mail on

Mr. Rosenbach (as “Attorneys for Harry Kassabian”) at his Beverly Hills,

California address and on the bail bondsmen at the Northridge, California

address that was listed on the 2007 abstract of judgment.

      The bail bondsmen did not oppose the Motion to Avoid Lien.

      The bankruptcy court entered an order (“Lien Avoidance Order”)

granting the motion. Ms. Dobos received her discharge on February 3,

2014, and the bankruptcy court closed her case.

      Over a year later, on September 1, 2015, Mr. Kassabian filed a motion

to reopen Ms. Dobos’ bankruptcy case (“Motion to Reopen”). He claimed


                                      4
that he was not served with the notice of the bankruptcy, the Motion to

Avoid Lien, or the Lien Avoidance Order, because the addresses that

Ms. Dobos used for him and Mr. Rosenbach, while accurate in 2007, were

no longer correct nearly seven years later. He stated that he wanted to file

an opposition to the Motion to Avoid Lien, a motion to set aside the Lien

Avoidance Order, and a nondischargeability complaint. In the Motion to

Reopen, Mr. Kassabian emphasized that the reopening “lacks independent

legal significance and determines nothing with respect to the merits of the

case.”

      Inexplicably, Mr. Kassabian took no steps to prosecute the Motion to

Reopen for more than two years. In January 2018, before the court

reopened the case, the bail bondsmen filed their adversary complaint. A

clerk’s note on the docket sheet indicates that the clerk then told the bail

bondsmen’s counsel to obtain a hearing on the Motion to Reopen, and

counsel did so.

      Ms. Dobos did not respond to the Motion to Reopen or appear at the

hearing on that motion. The bankruptcy court granted the Motion to

Reopen on March 19, 2018.

C.    The adversary proceeding

      The adversary complaint, filed January 2, 2018, sought to declare the

judgment debt nondischargeable under §§ 523(a)(2), (3)(B), and (6).

      Mr. Kassabian attached his declaration to the adversary complaint.


                                       5
He attested that he did not know that Ms. Dobos had filed a bankruptcy

petition and did not receive notice of the Motion to Avoid Lien or Lien

Avoidance Order. He stated “that the address and persons upon whom

Ms. Dobos had her motion to remove the judgment lien served are or were

not my address.”

      The complaint did not clearly lay out the bail bondsmen’s claims. The

key paragraph reads as follows:

      Not only was [Ms. Dobos] to pay for [the bail bondsmen’s]
      services, she was to grant a lien on her house in favor of [the
      bail bondsmen], but after judgment [the bail bondsmen] also
      had a judgment lien. [Ms. Dobos] contracted to grant a lien and
      implied therein is the duty to safeguard the “res” which she has
      not, and obtained the agreement to get the bail bond by fraud
      by agreeing to all of the terms verbally, with no intent to
      perform, and manipulating the circumstances to attempt to get
      out of the contract. [Ms. Dobos] has committed malicious
      prosecution against [the bail bondsmen]. The duty to hold the
      property and grant the lien for payment to [the bail bondsmen]
      was a fiduciary duty.

      Ms. Dobos filed an answer generally denying the principal

allegations. She asserted a single affirmative defense: “This Complaint is

barred by the applicable statute of limits [sic] 11 U S C 546 (a).”4

      Three months later, Ms. Dobos filed a motion to dismiss the

adversary complaint (“Motion to Dismiss”). She made three arguments.

      4
       Section 546(a) sets a time limit for filing complaints under some of the avoiding
powers. It has nothing to do with any of the claims that the bail bondsmen asserted.

                                            6
      First, she argued that she had properly scheduled the judgment debt

and that directing the bankruptcy notice and the Motion to Avoid Lien to

the bail bondsmen’s 2007 address and their state court attorney was

proper.

      Second, she contended that the adversary proceeding was untimely

under Rule 4007(c), which requires creditors to file complaints to determine

dischargeability of certain debts within sixty days after the first § 341(a)

meeting of creditors.

      Third, Ms. Dobos argued that the 2007 judgment was no longer

enforceable, because under California Code of Civil Procedure section

683.020, it expired ten years after entry. Ms. Dobos argued that the

judgment would have expired on January 11, 2017, but, under § 108(c), it

was extended 101 days during the pendency of her bankruptcy case plus

thirty days (for a total of 131 days). Thus, she concluded that the judgment

expired on May 18, 2017.5

      The only evidence that Ms. Dobos offered in support of her motion

was a declaration of her attorney, Andrew Smyth, authenticating copies of

the judgment and documents filed in Ms. Dobos’ bankruptcy case.

      The notice of motion attached to the Motion to Dismiss advised the

bail bondsmen that, pursuant to Local Bankruptcy Rule 9013-1, any


      5
       This may be a mathematical error; 131 days after January 11, 2017 fell on
May 22, 2017.

                                           7
opposition was due fourteen days prior to the hearing. The bail bondsmen

did not timely file an opposition to the Motion to Dismiss.

      The day before the hearing on the Motion to Dismiss, the bail

bondsmen filed an objection to the motion. They argued that the Motion to

Dismiss was actually a motion for summary judgment masquerading as a

motion to dismiss. They argued that, if it were treated as a motion to

dismiss under Civil Rule 12(b)(6), it was untimely, as such motions must be

filed before an answer. Similarly, they argued that a defense, including the

statute of limitations, not raised in the answer is waived. They also

contended that the court should apply issue preclusion, because the court

already ruled on the same issues when granting the Motion to Reopen.

      The opposition to the Motion to Dismiss did not include

Mr. Kassabian’s declaration attesting to any fact. Instead, it included a

declaration by Michael Kwasigroch, his attorney, which merely attached a

copy of the answer.

D.    The hearing on the Motion to Dismiss and the court’s ruling

      At the hearing on the Motion to Dismiss, the bankruptcy court

immediately stated that the opposition to the Motion to Dismiss was

untimely and that it would not consider it. In addition, the court said that

the arguments raised in the opposition concerning summary judgment

“border[ed] on being frivolous.”

      It rejected the bail bondsmen’s arguments that the Motion to Dismiss


                                       8
was really a summary judgment motion. As for the issue preclusion

argument, the court stated that reopening the case was a ministerial act.

      The court further stated that the bail bondsmen failed to put forth

any evidence that notice was improper. As such, it could only consider the

evidence presented in the Motion to Dismiss. The court concluded that the

Motion to Dismiss established that the Motion to Avoid Lien was properly

served.

      The court entered an order in Ms. Dobos’ favor, granting the Motion

to Dismiss. The bail bondsmen timely appealed.

                               JURISDICTION

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

and 157(b)(1) and (2)(I). We have jurisdiction under 28 U.S.C. § 158.

                                    ISSUE

      Whether the bankruptcy court erred dismissing the bail bondsmen’s

adversary complaint.

                          STANDARD OF REVIEW

      “We review de novo the [trial] court’s grant of a motion to dismiss

under [Civil] Rule 12(b)(6), accepting all factual allegations in the

complaint as true and construing them in the light most favorable to the

nonmoving party.” Narayanan v. British Airways, 747 F.3d 1125, 1127 (9th

Cir. 2014) (citing Newdow v. Lefevre, 598 F.3d 638, 642 (9th Cir. 2010)).

Similarly, we review de novo the court’s entry of judgment on the


                                        9
pleadings. Rocky Mountain Farmers Union v. Corey, 913 F.3d 940, 949 (9th

Cir. 2019) (citing Yakima Valley Mem’l Hosp. v. Wash. State Dep’t of Health,

654 F.3d 919, 925 (9th Cir. 2011)). “De novo review requires that we

consider a matter anew, as if no decision had been made previously.”

Francis v. Wallace (In re Francis), 505 B.R. 914, 917 (9th Cir. BAP 2014)

(citations omitted).

      We may affirm on any basis fairly supported by the record. Caviata

Attached Homes, LLC v. U.S. Bank, N.A. (In re Caviata Attached Homes, LLC),

481 B.R. 34, 44 (9th Cir. BAP 2012).

                                DISCUSSION

A.    The bankruptcy court could consider the Motion to Dismiss as a
      motion for judgment on the pleadings.

      The bail bondsmen argue that the Motion to Dismiss was untimely

because it was filed after Ms. Dobos answered the adversary complaint.

They contend that the court should have converted the Motion to Dismiss

to a motion for summary judgment and that it erred by denying them the

opportunity to submit further facts in response to the summary judgment

motion, failing to consider the complaint and Mr. Kassabian’s declaration,

granting Ms. Dobos summary judgment on insufficient evidence, and

granting summary judgment by default. All of these arguments are

meritless.

      It is true that a Civil Rule 12(b)(6) motion “must be made before


                                       10
pleading if a responsive pleading is allowed.” Civil Rule 12(b) (made

applicable in adversary proceedings by Rule 7012). It is not true, however,

that a motion to dismiss filed after the answer must be treated as a

summary judgment motion. Rather, the Ninth Circuit has made clear that

the court must construe a motion to dismiss filed after an answer as a

motion for judgment on the pleadings. See Elvig v. Calvin Presbyterian

Church, 375 F.3d 951, 954 (9th Cir. 2004) (holding that, where “the

Defendants filed their motion to dismiss after filing their answer . . . the

motion should have been treated as a motion for judgment on the

pleadings, pursuant to [Civil] Rule 12(c) or 12(h)(2)” (citing Aldabe v.

Aldabe, 616 F.2d 1089, 1093 (9th Cir. 1980))).

      Civil Rule 12(c) provides that, “[a]fter the pleadings are closed – but

early enough not to delay trial – a party may move for judgment on the

pleadings.” “A [Civil] Rule 12(c) motion follows the same standard as a

motion to dismiss. A [Civil] Rule 12(c) motion may thus be predicated on

either (1) the lack of a cognizable legal theory, or (2) insufficient facts to

support a cognizable legal claim.” Mays v. Wal-Mart Stores, Inc., 354 F.

Supp. 3d 1136, 1141 (C.D. Cal. 2019) (citation omitted). The court “may

consider information contained in materials of which the court may take

judicial notice and documents attached to the complaint.” Id. (citations and

internal quotation marks omitted). “It is well-settled that materials

properly attached as exhibits to the complaint and matters that are subject


                                        11
to judicial notice may . . . be considered in evaluating a motion for

judgment on the pleadings.” Shame on You Prods., Inc. v. Banks, 120 F. Supp.

3d 1123, 1144 (C.D. Cal. 2015), aff'd, 690 F. App’x 519 (9th Cir. 2017)

(quoting Thomas v. Fin. Recovery Servs., No. 5:12-cv-01339-PSG-OP, 2013 WL

387968, *2 (C.D. Cal. Jan. 31, 2013)).

      Therefore, the bankruptcy court correctly declined to treat the Motion

to Dismiss as a motion for summary judgment.

      Construing the motion as a motion for judgment on the pleadings left

the bankruptcy court free to consider all of the materials attached to the

Motion to Dismiss (with one immaterial exception). The copies of the

judgment and papers filed in Ms. Dobos’ bankruptcy case were all properly

subject to judicial notice. See Walsh v. Diamond (In re Century City Doctors

Hosp., LLC), BAP No. CC-09-1235-MkJaD, 2010 WL 6452903, at *6 (9th Cir.

BAP Oct. 29, 2010) (“[C]ourt documents filed in an underlying bankruptcy

case are subject to judicial notice in related adversary proceedings and

district court lawsuits.” (citing O'Rourke v. Seaboard Sur. Co. (In re E.R.

Fegert, Inc.), 887 F.2d 955, 957-58 (9th Cir. 1989))). The only other

attachments were copies of certified mail receipts showing that Ms. Dobos’

counsel mailed the Motion to Avoid Lien to the bail bondsmen and their

state court counsel at their 2007 addresses. But, as we will explain in the

following section, the bail bondsmen’s judgment expired before they filed

their adversary proceeding, so Ms. Dobos was entitled to prevail even if


                                         12
she failed to give proper notice of the Motion to Avoid Lien (or of the

bankruptcy case).

B.    The bankruptcy court did not err in dismissing the adversary
      complaint, because the state court judgment had expired.

      Section 523 excludes certain “debt[s]” from the discharge. “‘[D]ebt’

means liability on a claim,” and “‘claim’ means . . . right to payment . . . .”

§§ 101(12), (5). Thus, the existence of a valid claim is a precondition to any

action under § 523.

      In her Motion to Dismiss, Ms. Dobos argued that she was not

indebted to the bail bondsmen any longer because the bail bondsmen had

not renewed the judgment that they recovered in 2007. While Ms. Dobos’

interpretation of the law and calculation of dates are wrong, we agree with

her conclusion that the state court judgment had expired.

      Section 683.020 of the California Code of Civil Procedure provides:

      Except as otherwise provided by statute, upon the expiration of
      10 years after the date of entry of a money judgment or a
      judgment for possession or sale of property:

            (a) The judgment may not be enforced.

            (b) All enforcement procedures pursuant to the judgment
            or to a writ or order issued pursuant to the judgment
            shall cease.

            (c) Any lien created by an enforcement procedure
            pursuant to the judgment is extinguished.


                                       13
Cal. Civ. Proc. Code § 683.020.6

      The creditor may renew the judgment for an additional ten years:

“[t]he period of enforceability of a money judgment or a judgment for

possession or sale of property may be extended by renewal of the judgment

as provided in this article.” Cal. Civ. Proc. Code § 683.110(a); see Cal. Civ.

Proc. Code § 683.120(b) (“[T]he filing of the application renews the

judgment in the amount determined under Section 683.150 and extends the

period of enforceability of the judgment as renewed for a period of 10 years

from the date the application is filed.”).

      Section 108(c) can extend the period in which a creditor may renew a

California judgment. See generally Daff v. Good (In re Swintek), 906 F.3d 1100

(9th Cir. 2018) (considering whether § 108(c) extended the time for creditor

to renew or execute on prepetition lien); Spirtos v. Moreno (In re Spirtos), 221

F.3d 1079 (9th Cir. 2000) (considering whether § 108(c) extended the time

for creditor to renew California state court judgment). That section

provides:


      6
         State law governs the duration of judgments. See Civil Rule 69(a) (made
applicable in bankruptcy by Rule 7069) (“The procedure on execution [of a money
judgment] – and in proceedings supplementary to and in aid of judgment or execution –
must accord with the procedure of the state where the court is located, but a federal
statute governs to the extent it applies.”); Romano v. LaVecchia (In re Romano), BAP No.
NV-08-1139-DHMo, 2008 WL 8462950, at *2-*3 (9th Cir. BAP Oct. 24, 2008) (citing Civil
Rule 69(a) and applying state law concerning the expiration of judgments). Because a
California state court entered the judgment, we only consider the interplay between
California law and bankruptcy law. The analysis under other states’ laws may differ.

                                          14
        (c) . . . [I]f applicable nonbankruptcy law . . . fixes a period for
        commencing or continuing a civil action in a court other than a
        bankruptcy court on a claim against the debtor, . . . and such
        period has not expired before the date of the filing of the
        petition, then such period does not expire until the later of –

              (1) the end of such period, including any suspension of
              such period occurring on or after the commencement of
              the case; or

              (2) 30 days after notice of the termination or expiration of
              the stay under section 362, 922, 1201, or 1301 of this title,
              as the case may be, with respect to such claim.

This statute requires us to ascertain the dates specified by § 108(c)(1) and

§ 108(c)(2), and then select the later of those dates.

        The relevant date under § 108(c)(1) is the last day for the bail

bondsmen to renew their judgment under California law, including any

possible extension of that date under state or nonbankruptcy federal law.

Pursuant to California Code of Civil Procedure section 683.020, the last day

to renew the judgment was January 11, 2017. The parties have not pointed

to any federal or state statute that would “suspend” the ten-year period.

Thus, the “end of such period” for purposes of § 108(c)(1) was January 11,

2017.

        The relevant date under § 108(c)(2) is thirty days after the bail

bondsmen had notice of Ms. Dobos’ discharge. See In re Spirtos, 221 F.3d at

1081-82 (“The period during which [creditor] may renew her judgment


                                         15
does not expire until 30 days after notice of the termination or expiration of

the stay in [debtor’s] estate.”); 2 Collier on Bankruptcy ¶ 108.04[2] (Richard

Levin & Henry J. Sommer eds., 16th ed. rev. 2017) (“[T]his extension

continues not simply until 30 days after the termination of the stay, but

until 30 days after notice of that termination.”). We do not know the exact

date the bail bondsmen had notice of the discharge, but at the outside, they

knew of the discharge by September 1, 2015, when they filed the Motion to

Reopen. Therefore, the date specified by § 108(c)(2) was October 1, 2015, at

the latest.

      Thus, the time by which the bail bondsmen could renew their

judgment expired on January 11, 2017. Because the bail bondsmen did not

renew their judgment by that date, the judgment expired before they filed

their adversary complaint. See Wussler v. Silva (In re Silva), 215 B.R. 73, 76

(Bankr. D. Idaho 1997) (calculating § 108(c)’s effect on the time to renew a

California judgment in the same fashion as this decision).

      Ms. Dobos argues that § 108(c) extended the period for the renewal of

the judgment by the duration of her bankruptcy case plus thirty days. This

is incorrect. Instead, § 108(c)(2) extends the deadline to thirty days after

notice that the automatic stay terminated. See Smith v. Lachter (In re Smith),

352 B.R. 702, 706 (9th Cir. BAP 2006) (“§ 108(c)(1) does not operate without

regard to existing nonbankruptcy law to stop the running of any periods of

limitation”). Stated differently, § 108(c) does not extend deadlines by a


                                       16
certain amount of time; rather, it extends deadlines to a certain date. But

Ms. Dobos’ error is immaterial. Although her interpretation of § 108(c) was

incorrect, the bail bondsmen’s judgment expired under the correct reading

of that statute.

      The bail bondsmen do not claim that they ever renewed the

judgment.7 They only argue that, “as long as the debt was not barred prior

to bankruptcy, state statutes of limitations are ignored in determining

dischargeability of a debt.” They state that “[t]he renewal of the judgment

had not passed when the bankruptcy was filed and so it is alive and

well. . . . Further, the renewal of judgment issue was not raised in the

answer.”

      The bail bondsmen are patently mistaken. Their argument implies

that, if a judgment debtor seeks bankruptcy protection, a California

judgment never expires. They offer no authority for this proposition, and

no such authority exists. Section 108(c) delays the expiry of judgments, but

only for a fixed period under certain circumstances. See generally In re

Spirtos, 221 F.3d at 1081-82 (considering § 108(c) and California Code of

Civil Procedure section 683.020) .



      7
         At oral argument, for the first time, the bail bondsmen questioned Ms. Dobos’
calculation of the judgment’s expiration date. Their counsel vaguely asserted that the
state court judgment expired later in 2017 or “it might have been 2018.” However,
counsel failed to provide an exact date or explain why Ms. Dobos’ calculations were
incorrect.

                                           17
      The only authority they cite in support of their position, Banks v. Gill

Distribution Centers, Inc., 263 F.3d 862 (9th Cir. 2001), is inapplicable to the

present case. There, the Ninth Circuit stated that “[t]he questions before us

are whether the state court action was timely filed, and whether the filing

of that action, without reducing it to judgment, was sufficient to establish

a debt . . . .” 263 F.3d at 868 (emphases added). Here, there is no question

that the state court action was timely filed and that the claim was reduced

to judgment.

      The bail bondsmen also contend that Ms. Dobos failed to raise the

expiration of the judgment in her answer. But Ms. Dobos denied

paragraph 12 of the adversary complaint, which contained the bail

bondsmen’s general allegations concerning the judgment and incorporated

Mr. Kassabian’s attached declaration that alleged that Ms. Dobos owed him

over $100,000. She also raised the “statute of limits” and § 546 as an

affirmative defense. This was less than articulate and cited the wrong

statute, but the answer as a whole was more than sufficient to inform the

bail bondsmen that she contested the timeliness of the action.

      Accordingly, because the judgment expired long before the bail

bondsmen filed their adversary proceeding, they can no longer enforce the

debt. The bankruptcy court did not err in dismissing the adversary




                                        18
complaint.8

C.    The bankruptcy court did not decide the timeliness of the
      adversary complaint when reopening the case.

      The bail bondsmen contend that the bankruptcy court approved the

timeliness of the adversary complaint by granting the Motion to Reopen.

This argument is frivolous.

      The bail bondsmen themselves stated, in their Motion to Reopen, that

reopening a case has no legal significance. As the bankruptcy court pointed

out, the act of reopening a bankruptcy case is ministerial. See Cusano v.

Klein, 264 F.3d 936, 948 (9th Cir. 2001) (“the mere reopening of a

bankruptcy case is a ministerial act that ‘lacks independent legal

significance and determines nothing with respect to the merits of the case’”

(quoting Menk v. Lapaglia (In re Menk), 241 B.R. 896, 913 (9th Cir. BAP

1999))); Lopez v. Speciality Restaurants Corp. (In re Lopez), 283 B.R. 22, 26 (9th

Cir. BAP 2002) (“[R]eopening a case is typically ministerial and ‘presents

only a narrow range of issues: whether further administration appears to

be warranted; whether a trustee should be appointed; and whether the

circumstances of reopening necessitate payment of another filing fee.’”

(quoting In re Menk, 241 B.R. at 916-17)). The bankruptcy court did not



      8
       We need not decide whether (1) Ms. Dobos gave adequate notice to the bail
bondsmen of her bankruptcy filing or the Motion to Avoid Lien, or (2) the bail
bondsmen’s unexplained and unexcused failure to file a timely response to Ms. Dobos’
Motion to Dismiss is an independently sufficient basis for the granting of that motion.

                                           19
make any substantive ruling on any aspect of the bail bondsmen’s claims

when reopening the case. Accordingly, the decision to reopen the case had

no bearing on the order granting the Motion to Dismiss.

                             CONCLUSION

     The bankruptcy court did not err in dismissing the adversary

complaint. Accordingly, we AFFIRM.




                                    20